Title: To Benjamin Franklin from Arthur Lee, 2 April 1778
From: Lee, Arthur
To: Franklin, Benjamin


Sir,
Chaillot April 2d: 1778
It was with the utmost surprise, that I learn’d yesterday, that Mr. Girard was to set out in the Evening for America, in a public Character; and that Mr. Deane was to accompany him, without either you or he having condescended to answer my letter of the preceeding day.
That a measure of such moment as Mr. Girard’s mission, shou’d have been taken without any communication with the Commissioners, is hardly credible. That if it was communicated, you shou’d do such violence to the authority that constituted us, together with so great an injury and injustice to me, as to conceal it from me, and act or advise without me, is equally astonishing. If success to the mission, and unanimity on the subject in Congress was your wish, with what propriety cou’d you make it a party business, and not unite all the Commissioners in the advising and approving a measure, in which you desir’d their friends and Constituents might be unanimous?
I do not live ten minutes distance from you. The Communication therefore cou’d not be attended with delay or difficulty. Within these few days, as usual, I have seen you frequently. Particularly on monday, I was with you at your House for some time. I ask’d you about the sailing of the Ships at Nantes expressing my desire to know when we shou’d have an opportunity of writing. You said you did not know when they sail’d. I askd if there were no Letters, none but one from Mr. Dumas having been shewn to me for some time. You answer’d no. I had at a former meeting ask’d you whether it was not proper for us to send an express to give intelligence of such consequential events as our being acknowledg’d here and the Treaty avow’d, you told me it wou’d be sufficient to write by the Ship from Nantes, for it was afterwards you mention there were two, as the news being public wou’d find its way fast enough.
Upon Mr. Amiel, who came from your House to mine, mentioning on tuesday, that Mr. Deane was to go away in a few days; I wrote to you and him to repeat what I have so often requested, That the public accounts might be settled for which Mr. Deane had taken possession of all the Vouchers, and that the Public papers might be delivered to us before his departure. You made no answer. I sent my Secretary again yesterday to desire an Answer. You sent me a verbal one. That you wou’d settle the Accounts with me any day after tomorrow. Your reason for not doing it before was that it was not your business. Now it seem’d your business only and Mr. Deane had no concern with it. The delivery of the Public Papers which are the property of all not of any one of the Commissioners, tho’ you and Mr. Deane have constantly taken them to yourselves, was too immaterial for you to Answer.

During all this time and with these circumstances you have been totally Silent to me about the present opportunity of writing to Congress, about the important public measure in agitation; and about Mr. Deane’s departure. Nay more, what you have said and the manner in which you acted, tended to mislead me from imagining that you knew of any such thing. Had you studied to deceive the most distrusted and dangerous enemy of the Public, you cou’d not have done it more effectually.
I trust Sir, you will think with me that I have a right to know your reasons for treating me thus. If you have anything to accuse me of, avow it; and I will answer you. If you have not, why do you act so inconsistent with your duty to the public, and injurious to me? Is the present state of Europe of so little moment to our Constituents as not to require our joint consideration, and information to them? Is the Character of the Court here, and of the person sent to negotiate with our Constituents of no consequence for them to be appriz’d of? Is this the example you in your superior wisdom think proper to set of order, decorum, confidence, and justice?
I trust too Sir that you will not treat this Letter as you have done many others with the indignity of not answering it. Tho’ I have been silent, I have not felt the less, the many affronts of this kind which you have thought proper to offer me. I have the Honor to be with great respect
Arthur Lee
To The Honble: Benjamin Franklin Esqr:
 
Notation: A. Lee to BF. Ap. 2d. 1778.
